DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority-Note
Acknowledgment is made of applicant’s claim for domestic priority for the applications 62/736,355 on 09/25/2018, 62/779,336 on 12/13/2018 and 62/856,953 on 06/04/2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/US2019/062 filed on 11/22/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6,19-20 and 43-44  are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 20110301900 A1), (hereinafter Patel)  in view of Howard et al. ( US 20140358378 A1) (hereinafter Howard).

 Regarding independent claim 1 Patel teaches a method for calibrating zero rate offset (ZRO) of a first inertial sensor located on a device, the method comprising ( Para [0005] , “The device also includes a programmed processor, which accesses a lookup table to correct the output of the gyro sensor (i.e. inertial sensor)  for Zero turn rate offset (ZRO).” According to Para[006], the gyro sensor located in a mobile device): performing a calibration of the ZRO of the first inertial sensor when the stability level is above a threshold ( Para[0001], “calibrating or compensating”. Fig 4, “motionless” reads on stability ,Para [0027], “The algorithm may begin with the programmed processor automatically determining, during in-the-field use of the personal mobile device 2, that the device is in a motionless state. This is depicted in blocks 34 and 36 where output data of the motion sensor 7 is obtained over a given time interval. For example, samples from the output of an accelerometer may be taken for several seconds, and if the average of these samples is less than a selected threshold  (i.e. threshold check), such as 2% of what represents a motionless state (namely Zero acceleration), then the data indicates that the device is motionless such that operation may continue with reading the output of the temperature sensor (block38) and the output of the gyro turn rate sensor (block 40).”).
	Patel is silent with regards to  determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device.
	Howard teaches  determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device ( Para[0010], “second degree of freedom. The sensor System may comprise an inertial sensor that senses motions of the seat and a non-inertial sensor that senses motions of the seat, wherein in the normal active suspension operation mode the control system
is responsive to both the inertial and non-inertial sensors,”. Also, Para[0043] discusses the stability data collected by non-inertial sensor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device as taught by Howard into the sensor system  of Patel since the technique of Needham is applied on sensor system. Therefore, this technique of utilizing non-inertial sensors to collect stability information would facilitate the reliability of data when the device is facing a high g event and unstable and inertial sensor can no longer provide correct data ( Howard , Para[0043]).

Regarding claim 2 the combination of Patel and Howard teaches the limitations of claim 1.
	Patel further teaches receiving data from at least one inertial sensor indicative of the stability of the device, wherein the at least one inertial sensor may include the first inertial sensor ( Fig 4, block 34 – motion sensor ) ; estimating, based on the data from the at least one inertial sensor, a second stability status of the device (Fig 4, block 36 –“Device is motionless”); 
performing the calibration of the ZRO of the first inertial sensor if the overall stability status indicates that the device is sufficiently stable for ZRO calibration (Para[0001], “calibrating or compensating”. Fig 4, “motionless” reads on stability ,Para [0027], “The algorithm may begin with the programmed processor automatically determining, during in-the-field use of the personal mobile device 2, that the device is in a motionless state. This is depicted in blocks 34 and 36 where output data of the motion sensor 7 is obtained over a given time interval. For example, samples from the output of an accelerometer may be taken for several seconds, and if the average of these samples is less than a selected threshold  (i.e. threshold check), such as 2% of what represents a motionless state (namely Zero acceleration), then the data indicates that the device is motionless such that operation may continue with reading the output of the temperature sensor (block38) and the output of the gyro turn rate sensor (block 40).”).
	Patel is silent with regards to receiving data from the at least one non-inertial sensor indicative of a stability of the device; estimating, based on the data from the at least one non-inertial sensor, a first stability status of the device; determining an overall stability status of the device based on a combination of the first stability status and the second stability status; and
	Howard teaches receiving data from the at least one non-inertial sensor indicative of a stability of the device; estimating, based on the data from the at least one non-inertial sensor, a first stability status of the device (Para[0010], “ a non-inertial sensor that senses motion of the seat”); determining an overall stability status of the device based on a combination of the first stability status and the second stability status; and ( Para[0010], “The sensor System may comprise an inertial sensor that senses 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device as taught by Howard into the sensor system  of Patel since the technique of Howard is applied on sensor system. Therefore, this technique of utilizing non-inertial sensors to collect stability information would facilitate the reliability of data when the device is facing a high g event and unstable and inertial sensor can no longer provide correct data ( Howard , Para[0043]).

Regarding claim 6 the combination of Patel and Howard teaches the limitations of claim 1.
	Patel further teaches wherein the first stability status may have one of the following values: a stable-without-vibration status indicating that the device is sufficiently stationary to perform a first type of ZRO calibration (Fig 4, motionless) ; a stable-with-vibration status indicating that the device is sufficiently stable to perform a second type of ZRO calibration ( Para[0031], “acoustic vibration”); an unknown status indicating that the level of stability of the device is not known ( As the calibration system is tracking motion of device so not getting any proper information generates an unknown status – Abstract); and an in-motion status indicating that the device is insufficiently stable to perform a ZRO calibration (Para[0017], “moveable”).  
Regarding claim 19 the combination of Patel and Howard teaches the limitations of claim 1.
	Patel further teaches determining a temperature of the first inertial sensor; collecting multiple samples of an output of the first inertial sensor during periods when the overall stability status indicates that the device is sufficiently stable for ZRO calibration and the temperature of the first inertial sensor is stable ( Para[0027]-[0028]. Para[0028] explains matching of temperature with a preexisting temperature and this matching actually represent a stable situation where temperature is at a predefined level and not fluctuating); and estimating the ZRO of the first inertial sensor at the temperature of the first inertial sensor during the collecting as a function of the samples (Fig 3, Para[0024], “FIG. 3 is a graph of ZRO as a function of expected operating temperature range, for an example multiaxis mechanical gyro.”).

Regarding claim 20 the combination of Patel and Howard teaches the limitations of claim 19.
	Patel further teaches determining at least two consecutive discrete periods during which the device is stable and the temperature of the first inertial sensor is stable and substantially the same stable over the at least two consecutive periods ( Para[0025], “ Still referring to FIG. 2, the ZRO corrector 8 produces corrected gyro readings as follows. Specifically, the processor 6 is programmed to read the outputs of the gyro sensor 3 and the temperature sensor 5 within a relatively short time ; and determining a gap time between the at least two consecutive discrete periods; wherein the performing the calibration of the ZRO of the first inertial sensor comprises, if the gap time is below a threshold, combining the samples from the at least two consecutive discrete periods to generate a ZRO estimate ( Claim 4, predetermined time interval) .

Regarding independent claim 43 Patel teaches a device comprising: at least one inertial sensor comprising (( Para [0005] , “The device also includes a programmed processor, which accesses a lookup table to correct the output of the gyro sensor (i.e. inertial sensor)  for Zero turn rate offset (ZRO).” According to Para[006], the gyro sensor located in a mobile device): a controller  for calibrating a zero-rate offset (ZRO) of the inertial sensor (102) located on the device by determining a stability level of the device based on information associated with the at least one sensor (101); and by performing a calibration of the ZRO of one of the at least one inertial sensor (102) when the stability level is above a threshold ( Para[0001], “calibrating or compensating”. Fig 4, “motionless” reads on stability ,Para [0027], “The algorithm may begin with the programmed processor automatically determining, during in-the-field use of the personal mobile device 2, that the device is in a motionless state. This is depicted in blocks 34 and 36 where output data of the motion sensor 7 is obtained over a given time interval. For example, samples from the output of an accelerometer may be taken for several seconds, and if the average of these samples is less than a selected threshold  (i.e.    
	Patel is silent with regards to at least one non-inertial sensor ,at least one motor determining a stability level of the device based on information associated with the at least one non-inertial sensor .
	Howard teaches at least one non-inertial sensor ,at least one motor( Para[0004], linear motor and rotary motor), determining a stability level of the device based on information associated with the at least one non-inertial sensor( Para[0010], “second degree of freedom. The sensor System may comprise an inertial sensor that senses motions of the seat and a non-inertial sensor that senses motions of the seat, wherein in the normal active suspension operation mode the control system
is responsive to both the inertial and non-inertial sensors,”. Also, Para[0043] discusses the stability data collected by non-inertial sensor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device as taught by Howard into the sensor system  of Patel since the technique of Howard is applied on sensor system. Therefore, this technique of utilizing non-inertial sensors to collect stability information would facilitate the reliability of data when the device is facing a high g event and unstable and inertial sensor can no longer provide correct data ( Howard , Para[0043]).

Regarding claim 44 the combination of Patel and Howard teaches the limitations of claim 43.
	Patel further teaches receive data from the at least one inertial sensor indicative of the stability of the device( Fig 4, block 34 – motion sensor )  , estimate, based on the data from the at least one inertial sensor, a second stability status of the device(Fig 4, block 36 –“Device is motionless”); the overall stability status including at least a first state indicating that the device is stable enough to perform ZRO calibration (Fig 4, 36  shows a motionless state which is first state detection. Also Para [0027] explains a “motionless state” of device based on acceleration data) and a second state indicating that the device is not sufficiently stable to perform ZRO calibration ( Fig 4, block 36 when the answer is NO then the state is no longer motionless and this indicate second state) ; and perform the calibration of the ZRO of the one of the at least one inertial sensor if the overall stability status indicates that the device is sufficiently stable for ZRO calibration (Fig 4, Para[001] and Para[0027]).
	Patel is silent with regards to wherein the controller is further configured to receive data from the at least one non-inertial sensor indicative of a stability of the device; estimate, based on the data from the at least one non-inertial sensor, a first stability status of the device; determine an overall stability status of the device based on a combination of the first stability status and the second stability status.
	Howard teaches  wherein the controller is further configured to receive data from the at least one non-inertial sensor indicative of a stability of the device(Para[0010], “ a non-inertial sensor that senses motion of the seat”); estimate, based on the data from the at least one non-inertial sensor, a first stability status of the device; determine an overall stability status of the device based on a combination of the first stability status and the second stability status (Para[0010], “The sensor System may comprise an inertial sensor that senses motions of the seat and a non-inertial sensor that senses motions of the seat, wherein in the normal active suspension operation mode the control system is responsive to both (i.e. combination ) the inertial and non-inertial sensors,”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining a stability level of the device based on information associated with at least one non-inertial sensor located on the device as taught by Howard into the sensor system  of Patel since the technique of Howard is applied on sensor system. Therefore, this technique of utilizing non-inertial sensors to collect stability information would facilitate the reliability of data when the device is facing a high g event and unstable and inertial sensor can no longer provide correct data ( Howard , Para[0043]).

	Claims 3,14,18 and 45  are rejected under 35 U.S.C. 103 as being unpatentable over  Patel  in view of Howard and further in view of Umeda ( US 20070073502 A1) (hereinafter Umeda).
 Regarding claim 3 the combination of Patel and Howard teaches the limitations of claim 1.
	Patel further teaches estimating a quality of a current ZRO value for the first inertial sensor (Para[0007], “A verification process is described that checks whether the read offset value is significantly different than a preexisting correction
value that is in an entry of the table whose temperature value”); determining a level of necessity of performing ZRO calibration based on the estimation of the quality of the current ZRO value for the first inertial sensor ( Para[0006]. Also, Para[0029] indicates – “If, however, the sanity check indicates a problem, then one or more of the prior operations depicted in FIG. 4 should be repeated (i.e. it shows necessity of calibration to be done again as sanity check shows issues in previously calculated value).”; 
	The combination is silent with regards to controlling the motion of the device as a function of the level of necessity of performing ZRO calibration.
	Umeda teaches controlling the motion of the device as a function of the level of necessity of performing ZRO calibration ( Para[0027], “The first aspect of this invention is characterized by being provided with a motion generating machine capable of inducing a translational motion or a rotary motion, an acceleration measuring device which as a device subject to calibration is at least temporarily fixed on the motion generating machine. Also based on Para[0042], “the nature of the function of cycle and comprising a translational motion and a rotary motion and imparts a motion in a vibration frequency band detectable by an inertia sensor used for controlling the motion (i.e. controlling motion of the device)  of a robot and the aforementioned acceleration measuring device which is a device subject to calibration being an inertia sensor to be used for controlling the motion of the robot 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement controlling the motion of the device as a function of the level of necessity of performing ZRO calibration as taught by Umeda into the calibration system of Patel as modified by Howard since the technique of Umeda is applied on calibration system of inertial sensor. Therefore, this technique of utilizing motion control technique while calibrating inertial sensor would ensure the inertial sensor is in a stable state to facilitate proper calibration and serving the purpose of accuracy ( Umeda, Para[0027]-[0030]).

Regarding claim 14 the combination of Patel ,Howard and Umeda  teaches the limitations of claim 3.
	Patel further teaches wherein the quality of the current ZRO value is based on at least one of the following: a time lapse since ZRO calibration has been performed; a temperature change since ZRO has been performed; and a calibration quality of a last ZRO calibration ( Fig 4 , “ block 44-46,Para[0004], wide range of ambient temperature”).  

Regarding claim 18 the combination of Patel ,Howard and Umeda  teaches the limitations of claim 3.
	Patel further teaches maintaining a fit of ZRO values as a function of temperature (Abstract, “lookup table has gyro Zero turn rate offset correction values associated with different temperature values”); estimating a quality of the fit ( Para[0006], “The in-the-field learning of ZRO corrections over temperature (i.e. quality fit)  may also be used to update pre-existing entries in the lookup table. The ZRO of the gyro sensor may drift or vary over time. The learning process may be used to update the table so that gyro readings remain accurate throughout the life of the personal mobile device,”) ; determining the level of necessity of performing ZRO calibration based on the estimation of the quality of the fit; and( Para[0006]. Also, Para[0029] indicates – “If, however, the sanity check indicates a problem, then one or more of the prior operations depicted in FIG. 4 should be repeated (i.e. it shows necessity of calibration to be done again as sanity check shows issues in previously calculated value)”; 
	 The combination is silent with regards to controlling the motion of the device as a function of the level of necessity of performing ZRO calibration based on the estimated quality of the fit.  
	Umeda teaches controlling the motion of the device as a function of the level of necessity of performing ZRO calibration based on the estimated quality of the fit ( Para[0027], “The first aspect of this invention is characterized by being provided with a motion generating machine capable of inducing a translational motion or a rotary motion, an acceleration measuring device which as a device subject to calibration is at least temporarily fixed on the motion generating machine. Also based on Para[0042], “the nature of the function of cycle and comprising a translational motion 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement controlling the motion of the device as a function of the level of necessity of performing ZRO calibration based on the estimated quality of the fit as taught by Umeda into the calibration system of Patel as modified by Howard since the technique of Umeda is applied on calibration system of inertial sensor. Therefore, this technique of utilizing motion control technique while calibrating inertial sensor would ensure the inertial sensor is in a stable state to facilitate proper calibration and serving the purpose of accuracy ( Umeda, Para[0027]-[0030]).

Regarding claim 45 the combination of Patel and Howard teaches the limitations of claim 44.
	Patel further teaches estimate a quality of a current ZRO value for the first inertial sensor (Para[0007], “A verification process is described that checks whether the read offset value is significantly different than a preexisting correction
; determine a level of necessity of performing ZRO calibration based on the estimation of the quality of the current ZRO value for the first inertial sensor ( Para[0006]. Also, Para[0029] indicates – “If, however, the sanity check indicates a problem, then one or more of the prior operations depicted in FIG. 4 should be repeated (i.e. it shows necessity of calibration to be done again as sanity check shows issues in previously calculated value).”; 
	The combination is silent with regards to control the motion of the device as a function of the level of necessity of performing ZRO calibration.
	Umeda teaches control the motion of the device as a function of the level of necessity of performing ZRO calibration ( Para[0027], “The first aspect of this invention is characterized by being provided with a motion generating machine capable of inducing a translational motion or a rotary motion, an acceleration measuring device which as a device subject to calibration is at least temporarily fixed on the motion generating machine. Also based on Para[0042], “the nature of the function of cycle and comprising a translational motion and a rotary motion and imparts a motion in a vibration frequency band detectable by an inertia sensor used for controlling the motion (i.e. controlling motion of the device)  of a robot and the aforementioned acceleration measuring device which is a device subject to calibration being an inertia sensor to be used for controlling the motion of the robot mentioned above. Since the motion of the robot is characterized by being capable of simultaneously generating a translational motion and a rotary motion with high accuracy.”).
control the motion of the device as a function of the level of necessity of performing ZRO calibration as taught by Umeda into the calibration system of Patel as modified by Howard since the technique of Umeda is applied on calibration system of inertial sensor. Therefore, this technique of utilizing motion control technique while calibrating inertial sensor would ensure the inertial sensor is in a stable state to facilitate proper calibration and serving the purpose of accuracy (Umeda, Para[0027]-[0030]).

Claims 4-5 and 46-47are rejected under 35 U.S.C. 103 as being unpatentable over  Patel  in view of Howard and further in view of Umeda and further in view of Glueck  .
 Regarding claim 4 the combination of Patel , Howard and Umeda  teaches the limitations of claim 3.
	The combination is silent with regards to a no-constraint state indicating that there is no current need to calibrate ZRO; a stay-stationary state indicating that the overall stability status of the device indicates that the device should remain stationary; a non-urgent-request-for-the-device-to-become-stationary state indicating that the device should become stationary if convenient to do so; and an urgent-request-for-the device-to-become-stationary state indicating that the device should become stationary if possible. 
Glueck teaches  a no-constraint state indicating that there is no current need to calibrate ZRO; a stay-stationary state indicating that the overall stability status of the device indicates that the device should remain stationary; a non-urgent-request-for-the-device-to-become-stationary state indicating that the device should become stationary if convenient to do so; and an urgent-request-for-the device-to-become-stationary state indicating that the device should become stationary if possible ( Para[0008], “ According to one preferred refinement, the yaw rate sensor has a motion detection means, in the second method step the acceleration signal being Supplied by the acceleration sensor to the motion detection means, a motion signal being supplied to the calibration means by the motion detection means as a function of the acceleration signal, the correction signal being generated by the calibration means as a function of the motion signal, in particular the motion signal including
a piece of motion information about a motion state of the inertial sensor unit and in particular in the case of an idle state of the inertial sensor unit, the motion information being supplied to the calibration means.” This statement clarifies that level of necessity of calibration is controlling the motion and that’s why the system is always updated with current motion status .Base on Para[0024], this motion information is also called “flag” function and initiating self-calibration situation control to be in “idle” or non-idle state.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different flag system based on motion as taught by Glueck into the calibration system of Patel as modified by Howard and Umeda  since the technique of Glueck is applied on calibration system of inertial sensor. Therefore, this technique of utilizing  flag generation would 
Regarding claim 5 the combination of Patel , Howard ,Umeda and Glueck  teaches the limitations of claim 4.
	The combination of Patel , Howard ,Umeda is silent with regards to(1) the first flag is generated in the stay- stationary state when a ZRO calibration is being performed, (2) the first flag is generated in the non-urgent-request-to-become-stationary state when the current ZRO value is determined to be within a first accuracy range; (3) the first flag is generated in the urgent-request-to-become-stationary state the current ZRO value is determined to be within a second accuracy range; and (4) the first flag is generated in the no- constraint state when the current ZRO value is determined to be within a third accuracy range.  
	Glueck  teaches (1) the first flag is generated in the stay- stationary state when a ZRO calibration is being performed, (2) the first flag is generated in the non-urgent-request-to-become-stationary state when the current ZRO value is determined to be within a first accuracy range; (3) the first flag is generated in the urgent-request-to-become-stationary state the current ZRO value is determined to be within a second accuracy range; and (4) the first flag is generated in the no- constraint state when the current ZRO value is determined to be within a third accuracy range ( Para[0010], “The correction parameters of the, in particular triaxial, yaw rate sensor are determined here in particular by direct fusion of the acceleration information with the yaw rate information in the calibration means of the yaw rate sensor. This means, for example, that the acceleration information is related to an .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different accuracy system based on motion as taught by Glueck into the calibration system of Patel as modified by Howard and Umeda  since the technique of Glueck is applied on calibration system of inertial sensor. Therefore, this technique of utilizing  different accuracy level assessment  would facilitate self-calibration in a stable environment and ensure 

Regarding claim 46 the combination of Patel , Howard and Umeda  teaches the limitations of claim 45.
	The combination is silent with regards to a no-constraint state indicating that there is no current need to calibrate ZRO; a stay-stationary state indicating that the overall stability status of the device indicates that the device should remain stationary; a non-urgent-request-for-the-device-to-become-stationary state indicating that the device should become stationary if convenient to do so; and an urgent-request-for-the device-to-become-stationary state indicating that the device should become stationary if possible. 
	Glueck teaches  a no-constraint state indicating that there is no current need to calibrate ZRO; a stay-stationary state indicating that the overall stability status of the device indicates that the device should remain stationary; a non-urgent-request-for-the-device-to-become-stationary state indicating that the device should become stationary if convenient to do so; and an urgent-request-for-the device-to-become-stationary state indicating that the device should become stationary if possible ( Para[0008], “ According to one preferred refinement, the yaw rate sensor has a motion detection means, in the second method step the acceleration signal being Supplied by the acceleration sensor to the motion detection means, a motion signal being supplied to the calibration means by the motion detection means as a function 
a piece of motion information about a motion state of the inertial sensor unit and in particular in the case of an idle state of the inertial sensor unit, the motion information being supplied to the calibration means.” This statement clarifies that level of necessity of calibration is controlling the motion and that’s why the system is always updated with current motion status .Base on Para[0024], this motion information is also called “flag” function and initiating self-calibration situation control to be in “idle” or non-idle state.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different flag system based on motion as taught by Glueck into the calibration system of Patel as modified by Howard and Umeda  since the technique of Glueck is applied on calibration system of inertial sensor. Therefore, this technique of utilizing  flag generation would facilitate self-calibration in a stable environment and ensure accurate results ( Glueck, Para[0005]-[0006]).

Regarding claim 47 the combination of Patel , Howard ,Umeda and Glueck  teaches the limitations of claim 46.
	The combination of Patel , Howard ,Umeda is silent with regards to(1) the first flag is generated in the stay- stationary state when a ZRO calibration is being performed, (2) the first flag is generated in the non-urgent-request-to-become-stationary state when the current ZRO value is determined to be within a first accuracy range; (3) the first flag is generated in the urgent-request-to-become-stationary state the current ZRO value is determined to be within a second accuracy range; and (4) the first flag is generated in the no- constraint state when the current ZRO value is determined to be within a third accuracy range.  
	Glueck  teaches (1) the first flag is generated in the stay- stationary state when a ZRO calibration is being performed, (2) the first flag is generated in the non-urgent-request-to-become-stationary state when the current ZRO value is determined to be within a first accuracy range; (3) the first flag is generated in the urgent-request-to-become-stationary state the current ZRO value is determined to be within a second accuracy range; and (4) the first flag is generated in the no- constraint state when the current ZRO value is determined to be within a third accuracy range ( Para[0010], “The correction parameters of the, in particular triaxial, yaw rate sensor are determined here in particular by direct fusion of the acceleration information with the yaw rate information in the calibration means of the yaw rate sensor. This means, for example, that the acceleration information is related to an idle position of the inertial sensor unit or the yaw rate sensor, the offset of the yaw rate sensor being determined as a function of the acceleration information or the idle position information with high accuracy. In another method step, in particular one carried out at an earlier point in time, the offset of the yaw rate sensor is determined as a fonction of position differences, i.e., different positions and/or alignments, for example, in particular with a lower accuracy, by adjusting the demodulation phase. It is thus advantageously possible to adjust the offset parameters of the yaw rate sensor internally, i.e., directly in the yaw rate sensor, to correct the non-idealities of .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different accuracy system based on motion as taught by Glueck into the calibration system of Patel as modified by Howard and Umeda  since the technique of Glueck is applied on calibration system of inertial sensor. Therefore, this technique of utilizing  different accuracy level assessment  would facilitate self-calibration in a stable environment and ensure accurate results and reduce unnecessary calibration and wastage of time and money ( Glueck, Para[0005]-[0006]).
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over   Patel in view of Howard and further and further in view of Glueck et al . ( US 20140373595 A1) (hereinafter Glueck) .
  Regarding claim 7 the combination of Patel and Howard teaches the limitations of claim 2.
 	The combination is silent with regards to wherein the first stability status flag includes multiple stability statuses indicative that ZRO calibration may be performed. 
	Glueck teaches  wherein the first stability status flag includes multiple stability statuses indicative that ZRO calibration may be performed (Para [0024], flag function).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement different flag system based on motion as taught by Glueck into the calibration system of Patel as modified by Howard  since the technique of Glueck is applied on calibration system of inertial sensor. Therefore, this technique of utilizing  flag generation would facilitate self-calibration in a stable environment and ensure accurate results ( Glueck, Para[0005]-[0006]).

Claim 15-17 is  rejected under 35 U.S.C. 103 as being unpatentable over  Patel and  in view of Howard and further in view of Umeda and further in view of Sheng et al . ( US 20140222361 A1) (hereinafter Sheng ) .
Regarding claim 15 the combination of Patel , Howard and Umeda   teaches the limitations of claim 3.
	 The combination is silent with regards to estimating the quality of the current ZRO value for the first inertial sensor comprises determining a standard deviation associated with the ZRO value.  
	Sheng teaches estimating the quality of the current ZRO value for the first inertial sensor comprises determining a standard deviation associated with the ZRO value (Fig 10 , 902) .  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement estimating the quality of the current ZRO value for the first inertial sensor comprises determining a standard deviation associated with the ZRO value as taught by Sheng into the calibration system of Patel as modified by Howard and Umeda  since the technique of Sheng  is applied on calibration system of inertial sensor. Therefore, this technique utilizing standard deviation would ensure better estimation and hence keep calibration accuracy better ( Sheng, Para[0007]-[0010]).

Regarding claim 16 the combination of Patel , Howard , Umeda and Sheng  teaches the limitations of claim 15.
	  The combination is silent with regards to wherein determining the standard deviation associated with the ZRO value comprises: determining the standard deviation of output samples of the first inertial sensor used in generating the ZRO value; dividing the standard deviation of output samples of the first inertial sensor used in generating the ZRO value by the square root of the number of the output samples of the first inertial sensor used in generating the ZRO value; and multiplying the result by a marginal factor, the marginal factor determined based on observational experience with the first inertial sensor.  

	Sheng teaches wherein determining the standard deviation associated with the ZRO value comprises: determining the standard deviation of output samples of the first inertial sensor used in generating the ZRO value (Fig 10) ; dividing the standard deviation of output samples of the first inertial sensor used in generating the ZRO value by the square root of the number of the output samples of the first inertial sensor used in generating the ZRO value ( Para[0053], “number of sample Mn); and multiplying the result by a marginal factor, the marginal factor determined based on observational experience with the first inertial sensor ( Fig 8, confidence factor).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement estimating the quality of the current ZRO value for the first inertial sensor comprises determining a standard deviation associated with the ZRO value as taught by Sheng into the calibration system of Patel as modified by Howard and Umeda  since the technique of Sheng  is applied on calibration system of inertial sensor. Therefore, this technique utilizing standard deviation would ensure better estimation and hence keep calibration accuracy better ( Sheng, Para[0007]-[0010]).

Regarding claim 17 the combination of Patel , Howard , Umeda and Sheng  teaches the limitations of claim 15.
 	The combination is silent with regards to filtering output samples of the first inertial sensor used in generating the ZRO value with infinite impulse response (IIR) filter; and determining a standard deviation of the filtered samples.  
	Sheng teaches filtering output samples of the first inertial sensor used in generating the ZRO value with infinite impulse response (IIR) filter; and determining a standard deviation of the filtered samples ( Para[0010], “Kalman filter” is an IIR filter).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement  IIR filter as taught by Sheng into the calibration system of Patel as modified by Howard and Umeda  since the technique of Sheng  is applied on calibration system of inertial sensor. Therefore, this technique utilizing standard deviation would ensure better estimation by removing noise through filter  and hence keep calibration accuracy better ( Sheng, Para[0007]-[0010]).

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Bhandari et al. ( US 10324108 B2) – This art teaches dynamic offset correction for calibration of mems sensor.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA . SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865